DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Line 9: “the barrier wall the package body” should be changed to “the barrier wall and the package body” to fix a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-13, 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egoshi et al US Patent Publication No. 20160079217.



Regarding claim 1: Egoshi discloses a light emitting diode (LED) package (Fig. 11B), comprising: 
a package body having a lead frame (lead frame 71, 72 and a concave portion (concave portion formed by frame 80), the lead frame being exposed through a lower surface of the concave portion (refer to Fig. 11B, chip mounting area 71a is an exposed portion of lead frame through lower surface of the concave portion); 
an LED chip (chip 20/22) disposed on the lower surface of the concave portion and electrically connected to the lead frame (refer to Fig. 11b, chip 20/22 is electrically connected to lead frame 71 and 72); 
a phosphor sheet (phosphor sheet 60) disposed on the LED chip; 
a barrier wall (wall sections 81) disposed on the lower surface of the concave portion and spaced apart from the LED chip by a first distance ( Fig. 11B, wall sections 81 are disposed on the lower surface of the concave portion and spaced from the LED chip by a first distance), the barrier wall being disposed in parallel with at least one side surface of the LED chip (wall 81 are parallel with side surfaces of the LED chip 20/22, see plan view Fig. 14, or 8a), the barrier wall the package body being formed of a common material (resin frame 80 and the barrier wall 81 are formed integral with same material, ¶124), an upper surface of the barrier wall being higher than an upper surface of the LED chip with respect to the lower surface of the concave portion and disposed at a level that is 50 µm or less from an upper surface of the phosphor sheet (refer to Fig. 11B, upper surface of the barrier wall 81 is higher than the upper surface of the phosphor sheet 60, and ¶:66-67, 129 disclose wherein any distance between the wall 
an encapsulation portion (Fig. 11b, Lens/encapsulant 91) disposed on the LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall (refer to Fig. 11B, 91 encapsulates LED chip 20/22, side of the phosphor sheet 60 and the side of the barrier wall 81), wherein the encapsulation portion is formed of a material different from the common material (lens 91 is formed of transparent resin whereas package and wall are formed from white resin, ¶122-123).
Regarding claim 8: Egoshi discloses the LED package of claim 1, wherein the lead frame comprises a first lead frame (71) and a second lead frame (72), and wherein the LED chip is disposed on the first lead frame and is electrically connected to the second lead frame through a wire bonding (refer to Fig. 11B, LED chip 20/22 is on first lead frame 71 and is connected to second lead frame 72 via wire bond 49).
Regarding claim 9: Egoshi discloses the LED package of claim 1, wherein the first distance is between 50 µm and 200 µm (¶:66-67, 129 disclose wherein any distance between the wall sections (81) and the side of the LED (20) being 30micron to 150micron thus within the claimed range).
Regarding claim 10: Egoshi discloses the LED package of claim 1, wherein the upper surface of the barrier wall is at a level equal to or higher than an upper surface of the package body with respect to the lower surface of the concave portion (refer to Fig. 11b, upper surface of the wall 81 is higher than an other upper surface of the package body 80).

Regarding claim 12: Egoshi discloses a light emitting diode (LED) package (Fig. 11B), comprising: 
at least one LED chip (22/20); 
a phosphor sheet (60) disposed on the at least one LED chip; 
a package body (resin frame 80) comprising a first region on which the at least one LED chip is disposed (a first region of chip mounting area 71a) and a second region outside the first region (region outside the chip mounting area such as location of wall sections 81, see Fig. 11B); 
a barrier wall (wall 81) disposed in the second region and spaced apart from the at least one LED chip by a first distance (wall 81 is spaced from the LED chip 22, refer to Fig. 11B), the barrier wall and the package body being formed of a common material (barrier wall 81 and package body 80 are molded together, ¶124); and 
an encapsulation portion (Fig. 11b, Lens/encapsulant 91) encapsulating the at least one LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall (refer to Fig. 11B, 91 encapsulates LED chip 22, side of the phosphor sheet 60 and the side of the barrier wall 81), wherein the encapsulation portion is formed of a material different from the common material (lens 91 is formed of transparent resin whereas package and wall are formed from white resin, ¶122-123).

Regarding claim 16: Egoshi discloses the LED package of claim 12, wherein a distance between a side surface of the phosphor sheet and the barrier wall is between 50 µm and 200 µm (refer to Fig. 11b, side surface of the phosphor layer 60 is even with the side surface of the LED chip thus phosphor layer is at a distance range as defined for the distance from the LED chip to the barrier wall such as set forth in ¶:66-67, 129 wherein distance between the wall sections (81) and the LED (20) being 30micron to 150micron).
Regarding claim 17: Egoshi discloses a light emitting diode (LED) package (Fig. 11B), comprising: 
at least one LED chip (20/22); 
a phosphor sheet (60) disposed on the at least one LED chip; 
a package body (lead frame 71, 72, resin frame 80) comprising a first surface on which the at least one LED chip is disposed (chip mounting area 71a), 

an encapsulation portion (Fig. 11b, Lens/encapsulant 91) disposed on the at least one LED chip, a side surface of the phosphor sheet and a side surface of the barrier wall (refer to Fig. 11B, 91 encapsulates LED chip 22, side of the phosphor sheet 60 and the side of the barrier wall 81).

Allowable Subject Matter
Claims 2-7, 14-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2. Egoshi teaches the LED package of claim 1, but is silent with respect to the above structure in combination with wherein the package body and the barrier wall are formed of an epoxy molding compound, and wherein the encapsulation portion is formed of a white silicone resin.

Regarding claim 4. Egoshi teaches the LED package of claim 1, but is silent with respect to the above structure in combination with wherein the upper surface of the phosphor sheet, an upper surface of the encapsulation portion and the upper surface of the barrier wall are coplanar.
Regarding claim 14. Egoshi teaches the LED package of claim 13, but is silent with respect to the above structure in combination with wherein the upper surface of the phosphor sheet, an upper surface of the encapsulation portion and the upper surface of the barrier wall are coplanar.
Regarding claim 15. Egoshi teaches the LED package of claim 12, but is silent with respect to the above structure in combination with wherein the package body and the barrier wall are formed of a black epoxy molding compound, and wherein the encapsulation portion is formed of a white silicone resin. 
Regarding claim 18. Egoshi teaches the LED package of claim 17, but is silent with respect to the above structure in combination with wherein the package body and the barrier wall are formed of an epoxy molding compound, and wherein the encapsulation portion is formed of a silicone resin.
Regarding claim 19. Egoshi teaches the LED package of claim 18, but is silent with respect to the above structure in combination with wherein the barrier wall is black and the encapsulation portion is white.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C STOWE whose telephone number is (571)270-7400.  The examiner can normally be reached on 7:30am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SS/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SUE A PURVIS/Supervisory Patent Examiner, Art Unit 2829